Citation Nr: 1121986	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-50 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to July 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO, inter alia, denied the Veteran's petition to reopen the claim for service connection for bilateral hearing loss.  In July 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

During the April 2011 hearing, the Veteran also indicated that he desired to withdraw from appeal the claim for service connection for vertigo.  As the withdrawn issue is no longer before the Board (see 38 C.F.R. § 20.204), the appeal is limited to the issues reflected on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  In an October 1994 decision, the RO denied the claim for service connection for bilateral hearing loss.  Although notified of the denial in an October 1994 letter, the Veteran did not initiate an appeal.  

3.  New evidence associated with the claims file since the October 1994 denial relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.  

5.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the competent opinion evidence on the question of whether the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure is, at least, in relative equipoise.


CONCLUSIONS OF LAW

1.  The RO's October 1994 denial of the claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As additional evidence received since the RO's October 1994 denial is new and material, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect for claims filed on and after August 29. 2001).

3.   Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the request to reopen the claim for service connection for bilateral hearing loss, and the favorable disposition of the claim for service connection for bilateral hearing loss on the merits, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

II.  Petition to Reopen

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.     §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran's claim for service connection for bilateral hearing loss was initially denied in an October 1994 rating decision.  The pertinent evidence then of record consisted namely of the Veteran's service treatment records, which documented high frequency hearing loss on the Veteran's entrance at 6000 Hertz.  The Veteran failed to report for a schedule examination prior to the October 1994 rating decision.  The RO thus denied the Veteran's claim, noting that hearing loss existed prior to service, and there was no evidence of service aggravation.

Although notified of the October 1994 denial in a letter the same month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's October 1994 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.§ 7105;38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claims for service connection in March 2009.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's October 1994 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since October 1994 rating decision includes reports of VA and private audiological examinations, various written statements from the Veteran and his representative, on his behalf, and the transcript Veteran's April 2011 Board hearing.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for bilateral hearing loss.  At the time of the October 1994 rating decision, there was no post-service medical evidence of bilateral hearing loss, or evidence relating any current bilateral hearing loss to service.  The newly submitted evidence includes various VA and private audiology examinations establishing that the Veteran has a current bilateral hearing loss disability.  In addition, a newly-submitted July 2010 audiological evaluation report includes opinion linking the Veteran's current bilateral hearing loss to noise exposure from the Veteran's active duty service.  

The Board finds that the above-described evidence is "new" in that it was not before agency decision makers at the time of the October 1994 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that confirms current diagnosis of bilateral hearing loss and provides a link between his current disability and active duty service.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


II.  Service Connection, on the Merits

A.  Factual Background

The Veteran's service treatment records reflect a number of audiological findings, beginning prior to his entrance into service.  The report of a pre-service March 1990 audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
10
20
LEFT
15
5
0
5
10




Audiometric testing on the Veteran's November 1990 entrance examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
5
25
LEFT
10
0
0
5
15

The examiner noted that there was high frequency hearing loss in the right ear and an abnormal left ear drum.  However, it was noted that the Veteran's auditory thresholds met the standard for enlistment and the Veteran did not require a waiver for enlistment.

The Veteran was referred for a second evaluation also in November 1990.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
30
LEFT
10
10
-5
10
35


The report of a January 1993 in-service audiological evaluation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
-5
10
25
LEFT
20
10
0
5
20

The report of a February 1994 in-service audiological evaluation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
5
30
LEFT
10
5
5
5
25

On June 1994 separation examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
5
30
LEFT
10
5
5
50
25

Following service, statements from the Veteran reflect that his service as an electrician mate involved constant exposure to loud noise from generators.  He indicated that he developed hearing loss and ringing in the ears as a result of this noise exposure.  

On VA audiological evaluation in May 2009, the Veteran reported that he could not always understand words when others were speaking to him due to his current hearing loss.  With respect to in-service noise exposure, the Veteran discussed motor generators, daily fire drills, and experiences in general quarters without hearing protection.  He had no occupational noise exposure as a residential electrician, and limited recreational noise exposure of hunting one time per year and motorcycle driving for the past year.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
55
LEFT
5
5
10
15
50

Speech recognition testing revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  A diagnosis of moderate sensorineural hearing loss at 4 kilohertz was noted.  The examiner noted that audiometric thresholds were normal in the 500-4000 range.  She also noted that there was no significant shift in thresholds from enlistment to separation.

On VA audiological evaluation in February 2010, the Veteran indicated that he experienced high frequency hearing loss.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
65
LEFT
10
5
10
15
55

Speech recognition testing revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  A diagnosis of bilateral moderate high frequency hearing loss was assigned.  The examiner noted that both induction and discharge examinations demonstrated high frequency hearing loss, but there was no significant shift in thresholds from induction to discharge.  As a result, the examiner found it less likely than not that hearing loss was caused by or a result of military noise exposure.

The Veteran also submitted a private audiology report dated in July 2010.  The examiner noted that she reviewed all previous audiometric records that the Veteran brought with him, and it appeared from these records that he had been diagnosed with hearing loss at 6000 Hertz since 1990.  Pure tone audiometry revealed normal hearing sensitivity up to 3000 Hertz and sharply sloping to a severe sensorineural hearing loss, bilaterally.  Speech discrimination ability was excellent bilaterally.  In the audiologist's opinion, the Veteran's current hearing loss is at least as likely as not a result of noise exposure from military service.

A March 2011 private medical report notes that the Veteran presented with chronic bilateral hearing loss.  The Veteran reported that this disability started 20 years prior to examination.  A diagnosis of noise-induced hearing loss, due to noise exposure in the military, was noted. 

During the April 2011 Board hearing, the Veteran testified that while he had high frequency hearing loss in service, he was found fit for enlistment.  He claimed that he was exposure to noise while serving as an electrician, and that he has constantly experienced gradually worsening high frequency hearing loss since his time in service.

B.  Analysis

In addition to the above-noted criteria, the Board notes that, specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran asserted that he has bilateral hearing loss as a result of his exposure to loud noise in service.  He stated that he was exposed to loud generator noise and daily fire alarms and as electricians mate in the Navy.  He also reported that he has had noticeable hearing loss and ringing in the ears since the time of his discharge.  

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim for service connection, the Board finds that service connection for bilateral hearing loss is warranted.

As noted above, high frequency hearing loss at 6000 hertz was noted on entrance examination.  However, as noted above, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test.  The Veteran's entrance examination does not reflect that he had bilateral hearing loss to an extent recognized as a disability for VA purposes on entrance.  In addition, there is no other competent, persuasive evidence of record that clearly and unmistakably establishes that the Veteran's bilateral hearing loss pre-existed service.  The report of a March 1990 pre-entrance audiological evaluation does not establish that the Veteran's bilateral hearing loss pre-existed service.  Therefore, the presumption of soundness, as to bilateral hearing loss, attaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

While a hearing loss hearing loss disability for VA purposes was not shown in service, the absence of in-service evidence of hearing loss is not necessarily fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, recent post-service audiometric testing results establish that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes.  Thus, the remaining question with respect to the claim is whether such disability is medically related to service, to include alleged noise exposure therein.  

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to generator noise as an electrician during his Naval service.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some, and possibly significant, noise exposure in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  

On the question of whether the Veteran's current bilateral hearing loss is medically related to his in-service noise exposure, the Board notes that the record includes conflicting opinions.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the February opinion of the private audiologist to be at least as probative as that of the February 2010 VA audiologist.  In this regard, the Board notes that as the opinions were both offered by audiologists, they are assumed to have a similar degree of medical training and expertise.  Both examiners performed thorough ear examinations, conducted audiological evaluations, and provided adequate rationale for their opinions.  Also, while there is no indication that the private audiologist had access to the claims file, she did indicate that he reviewed the Veteran's medical history and audiology evaluations provided by the Veteran, and referenced results found on these evaluations, which are of record.  In addition, the factual basis on which private audiologist relied-that the Veteran was exposed to loud noise from service in-is consistent with both the record and the Board's finding as to in-service noise exposure, noted above.  

Thus, despite the fact that the private audiologist did not appear to have the benefit of a review of the entire claims file when rendering her opinion, the Board nonetheless finds her opinion to be of relatively equal weight to that of the February 2010 VA audiologist.  The Board acknowledges that the private audiologist did not provide speech recognition scores using the Maryland CNC Test; however, such omission does not render the private audiologist's opinion less probative, as a hearing loss disability for VA purposes has already been established, as noted above.  As such, the Board finds that the competent opinion evidence on the question of whether there exists a medical nexus between current hearing loss and service is, at least, in relative equipoise.

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

In light of the facts noted above, and resolving all reasonable doubt on the question of in-service noise exposure and medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss are met.


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for bilateral hearing loss is granted.


Service connection for bilateral hearing loss is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


